Citation Nr: 1709280	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  08-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active service from March 1955 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), that awarded service connection for bilateral hearing loss and assigned a noncompensable disability rating for that disability, effective October 30, 2006-the date his claim for service connection was received.  The Veteran timely appealed that increased disability rating claim, and a claim for a TDIU was intertwined with that decision.  

The Veteran and his spouse testified at a Board hearing before the undersigned in June 2009; a transcript of that hearing is associated with the claims file.

The initial claim on appeal was an increased disability rating claim for bilateral hearing loss.  That claim was before the Board in January 2010, when it was remanded for additional development.  The case was returned to the Board in February 2011, at which time the Board denied a compensable disability rating for the Veteran's bilateral hearing loss from October 30, 2006, through March 22, 2010, and in excess of 10 percent thereafter.  Thus, that claim is final, and it will no longer be discussed in this decision.  See 38 C.F.R. § 20.1100 (2016).

However, in the February 2011 Board decision, the Board took jurisdiction over the claim for a TDIU in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded that claim for additional development at that time.  The TDIU claim was again returned to the Board in March 2012 and September 2014, at which the Board remanded for additional development.  The case has been returned to the Board at this time for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran's sole service-connected disability throughout the appeal period is bilateral hearing loss; at no time during the appeal period is his bilateral hearing loss disability rated as more than 40 percent disabling.  

2.  Throughout the appeal period, the Veteran's bilateral hearing loss is not shown to preclude him from obtaining and maintaining substantially gainful employment consistent with his education and past work experience.  


CONCLUSION OF LAW

The criteria for the establishment of entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In the instant case, VA provided adequate notice in a November 2012 letter to the Veteran.  

Regardless, this case arises from an initial grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records are associated with the claims file.  Several VA medical opinions have been obtained, as discussed below, including from the Director of Compensation; there are also several private opinions of record regarding the Veteran's employability.  The Board finds the evidence of record to be adequate at this time to adjudicate the Veteran's claim.  

The Board acknowledges that this case was previously before the Board in September 2014, at which time it requested a VA examination from an occupational/industrial specialist and a referral to the Director of Compensation for an opinion.  The AOJ obtained a VA general medical examination in November 2014; that examiner rendered an opinion in a December 2014 addendum.  

The Veteran has argued on appeal that this examination is not adequate as it was not performed by an occupational specialist as requested by the Board.  However, the Board finds that there has been substantial compliance with its previous remand instructions in this matter.  Specifically, the November 2014 examiner noted in the December 2014 addendum that there is no industrial/occupational specialist at the Detroit VA medical facility.  Given that the VA facility does not have the requested type of examiner, the Board finds that the AOJ has substantially complied with the Board remand instructions at this time.  

The Board further notes that the AOJ obtained an opinion from the Director of Compensation, as instructed by the previous remand, in October 2016.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The regulations provide that if there is only one such disability, it must be rated at 
60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

This claim comes before the Board as intertwined from an initial increased disability rating claim for the Veteran's bilateral hearing loss; that claim was received on October 30, 2006.  

Throughout the appeal period, the Veteran's sole service-connected disability is his bilateral hearing loss.  That service-connected disability has been rated as noncompensable from October 30, 2006, through March 22, 2010, as 10 percent disabling from March 23, 2010, through February 8, 2012, and as 40 percent for the period beginning February 9, 2012.  Those ratings have been assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100.

As noted above, the Veteran's only service-connected disability is not shown to be 60 percent disabling at any time throughout the appeal period.  Accordingly, the Veteran does not meet the schedular criteria for TDIU at this time.  See 38 C.F.R. § 4.16(a).  Regardless, this case can be addressed by the Board at this time because the Director of Compensation has addressed extraschedular consideration under 38 C.F.R. § 4.16(b) in the first instance, most recently in October 2016.  Consequently, the Board will proceed with adjudication of the case at this time.  

Turning to the evidence of record, the Veteran submitted his claim for bilateral hearing loss on October 30, 2006; he submitted private audiological examinations from Dr. G.B. at that time, although those examinations do not document any functional impairment due to his decreased hearing acuity.  The Veteran was noted as using hearing aids by that examiner.  

The Veteran underwent a VA audiologic examination in May 2007.  The examiner noted that the Veteran had bilateral hearing loss after audiometric examination and that he had occupational experience in office work.  That examiner, however, did not address any functional impairment due to the Veteran's decreased hearing acuity.  

In his July 2007 notice of disagreement, the Veteran indicated that he did not believe that the audiometric data accurately reflected the effect that it had on his employment in secondary education.  He reiterated that his disability evaluation did not adequately assess the effect on his career as a teacher in his February 2009 Appeal To Board Of Veterans' Appeals (VA Form 9).  

The Veteran was issued new hearing aids in March 2008 by VA.  He sought treatment for his hearing aids in August 2008 with VA; his hearing aids were cleaned, although full function was not able to be restored and the hearing aids were sent to the manufacturer for service.  Audiograms were also obtained at that time.  The Veteran's hearing aids were returned to him approximately two weeks later.  

In his June 2009 hearing before the undersigned, the Veteran indicated that he was an education major in college.  The Veteran obtained his teaching certificate after graduation and he taught for a few years before becoming a high school principal.  The Veteran eventually left the education profession because he "needed more money" because his children were going to college; the Veteran transitioned to the business world.  In the business world, the Veteran found it was hard to have conversations with people, particularly in group settings when sounds would overlap.  The Veteran indicated that he worked for a contractor and would be criticized for not visiting his workers on site as often due to his hearing disability.  

As far as current symptomatology and functional impairments, the Veteran indicated that at that time he could speak on the telephone but had "questionable understanding" of what the other person said.  His spouse indicated that he takes phone messages as best he can, but those messages are hardly ever what the person said.  His spouse also stated that it was difficult for him to hear her voice; she would be saying something and he would hear something completely different.  His spouse indicated that she would have to talk directly in his face so that she could be heard and understood.  The Veteran also indicated that he has to pick and choose which functions to attend or restaurants to go to due to his hearing.  

The Veteran underwent a VA audiologic examination in March 2010.  During that examination, the Veteran reported that he worked in education as a department head and as a high school principal.  He reported his only noise exposure was to artillery in service.  After audiometric examination, the examiner noted that there were "no significant effects" on the Veteran's occupation, although he did have difficulty hearing in the presence of background noise, hearing on the telephone, and hearing his wife's voice.  

In an April 2010 statement, the Veteran reported that he had Bachelors, Masters and Specialists degrees in education.  The Veteran stated that the state "finally and reluctantly" gave him his teaching license because they said he did not qualify to be a teacher due to his hearing disability.  He began his career as a Science Department Head, where he states that he had difficulties functioning due to his hearing disability.  He stated that he had to "hide out" in administration, and became a high school principal; in that position, he had a secretary who would receive and screen his calls.  

In a November 2010 addendum opinion, the March 2010 examiner opined that reasonable accommodations provided by employers under the Americans with Disabilities Act, along with hearing aids and assistive listening devices would enable individuals with hearing loss to obtain and maintain gainful employment.  She further noted that there were "many examples of individuals with hearing loss who are successful and have prestigious employment positions (past presidents, actors, Miss America)."  She concluded that "hearing loss alone does not preclude substantial, gainful employment-regardless of age, employment history and/or educational background."

In a December 2010 statement, the Veteran gave a similar work history as noted above, including as a Science Department Head before getting a secondary specialty degree in administration and becoming a high school principal.  He indicated that the "remainder of [his] work life" was spent in similar positions; he stated that he always had to make sure he was buffered so he could properly know the time and context of the topic being discussed.  "My work life was one of constantly looking over my shoulder fearful that I would be found out as inept and unsuited for my position due to my hearing deficit."

The Veteran underwent another VA audiologic examination in April 2011.  At that time, he described his noise exposure was to field artillery in service.  He reported that after service he worked as a teacher, department head and high school principal.  He further reported difficulty hearing in his daily life, including trouble hearing on the telephone, hearing and understanding the clarity of his wife's voice, and difficulty understanding speech with background noise.  He was noted to use hearing aids.  After audiometric examination, the Veteran was diagnosed with bilateral hearing loss.  The examiner noted there were significant effects on his occupational and daily functioning.  She noted that she reviewed the claims file.  The examiner opined as follows:

The American Disabilities Act of 1990 prohibits discrimination based on disability and therefore reasonable accommodations (assistive listening devices, etc.) are required and provided by employers to facilitate gainful employment. . . . Subsequently, the degree and extent of the Veteran's hearing impairment does not preclude substantially gainful employment.  

In an April 2011 statement, the Veteran indicated that he felt the military "robbed him" of his cherished career as a teacher.  He indicated that he felt that "substantially gainful employment"-to him-meant that he "would be teaching in a classroom and helping our youth learn and grow."

The Veteran submitted a private audiological examination from Dr. G.B. dated February 2012.  After audiometric examination, Dr. G.B. opined that the Veteran "would have a great deal of difficulty in any workplace environment (even with hearing aids) because of his poor speech discrimination ability."

The Veteran submitted an Application for a TDIU, VA Form 21-8940, in December 2010.  In that application, he indicated that he was unable to work as a result of his bilateral hearing loss disability, and that disability had prevented him from working since January 2006.  He indicated that he last worked as a contractor personnel director from 1993 through 2006.  The Veteran indicated that he had 4 years of college training, and marked "non-applicable" to other forms of training, despite previously noting both Masters and Specialists degrees in education.  With that application form, the Veteran indicated that the company he worked for until 2006 was no longer in business and he would not be able to obtain the necessary VA Form 21-4192 employer information from that company.  

The Veteran's case was referred to the Director of Compensation (DC), who rendered the following opinion in October 2010: 

Service connection has been established for one condition.  Bilateral hearing loss is evaluated at ten percent disabling.  The Veteran submitted a treatment record from an audiologist dated February 19, 2012.  The evidence on this treatment record indicates that the Veteran's hearing loss may meet the requirements for an increased schedular evaluation.  The audiologist stated that the Veteran would have a great deal of difficulty in any workplace environment (even with hearing aid) due to his poor speech discrimination ability.  The most recent VA audiological examination was performed on April 26, 2011.  The results of this examination demonstrate that the Veteran's bilateral hearing loss is appropriately evaluated at ten percent disabling.  The examiner stated that the degree and extent of the Veteran's hearing impairment does not preclude gainful employment.  A VA examination was performed on March 23, 2010.  The results of this examination demonstrate that the Veteran's bilateral hearing loss warranted an evaluation of 10 percent for bilateral hearing loss.  An addendum to this examination was completed on November 4, 2010.  The audiologist stated that the hearing loss does not preclude substantial gainful employment.  The Veteran reported he last worked in 2006.  He stated that his last employer is no longer in business, and VA would be unable to obtain any evidence from this employer.  He indicated he stopped working due to disability.  The Veteran stated that when his hearing loss deteriorated in the past, he obtained more education and moved from teaching to work as a principal.  It is established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  The BVA remand noted that the Veteran's claim for an increased evaluation for bilateral hearing loss has not been addressed yet, and referred the claim to the regional office of jurisdiction for resolution.  This claim needs to be adjudicated by the regional office prior to Compensation Service reviewing for an increased evaluation on extra-schedular basis.  A new examination may be necessary to determine the full extent of the Veteran's hearing loss.  This review was limited to entitlement to IU benefits.  Available evidence does not demonstrate that he has ever been hospitalized or lost any time at work due to hearing loss.  Evidence does not demonstrate this this Veteran is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disability.  The audiologist that examined the Veteran on February 19, 2012 stated that the Veteran would have difficulty with employment.  However, the audiologist did not state that the hearing loss would preclude all forms of substantial gainful employment.  Medical evidence shows that his hearing loss would cause some difficulty performing jobs that require oral communication and good hearing.  Objective evidence from multiple examinations does not demonstrate that the Veteran's hearing loss is severe enough to preclude him from following a substantially gainful occupation.  Entitlement to individual unemployability benefits on an extra-schedular basis for the Veteran's bilateral hearing loss is not established.  

The Veteran underwent another VA audiological examination in May 2013.  After audiological examination, the examiner noted that the Veteran's bilateral hearing loss would impact the ordinary conditions of daily life, including his ability to work, due to difficulty in general conversation.  No other opinion regarding employability was rendered at that time.  

The Veteran submitted an April 2013 private audiological examination; that examiner, however, provided no opinion regarding the Veteran's employability as it relates to his bilateral hearing loss.

The AOJ referred the case back to the DC, who rendered the following opinion in April 2014:  

We have reviewed the claims file in conjunction with an administrative review request to address the following: Extra-schedular Consideration for individual unemployability due to bilateral hearing loss.  A Board of Veterans' Appeals (BVA) remand directed this review.  The evidence reported in your memo, dated January 9, 2014, has been incorporated into this decision.  The evidence does not show frequent hospitalizations, no emergency room visits, or surgical procedures performed due to bilateral hearing loss.  Extra-schedular evaluations are assigned in cases were an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical.  According to the majority of the medical opinions provided, this condition does not preclude all types of employment; therefore, entitlement to IU due to bilateral hearing loss on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b) is denied.  

The Veteran underwent another VA audiological examination in October 2014.  After audiometric examination, the examiner noted that the Veteran reported difficulty understanding conversation and hearing over the telephone.  The examiner concluded that the Veteran's hearing loss does not preclude gainful employment because the "Americans with Disabilities Act provides for the use of reasonable accommodations to permit the employment of otherwise qualified employees/applicants."

The Veteran additionally underwent a VA general medical examination in November 2014, which the Board ordered in its September 2014 remand.  After examination of the Veteran, the examiner rendered an opinion in a December 2014 addendum opinion:  

Veteran's [claims] file and electronic medical data, including recent [October 2014 VA audiological examination and other previous VA audiological examinations] are reviewed.  As per [the] previous [April 2011 VA audiological examination report's] medical history, Veteran worked as a teacher, high school principal and department head.  As per recent [October 2014 VA audiological examination,] Veteran's hearing loss does not preclude gainful employment.  The Americans with Disabilities Act provides the use of reasonable accommodations to permit the employment of otherwise qualified employees/applicants.

In November 2014, the Veteran submitted copies of his three degrees, as well as a copy of his resume.  Significantly, the Veteran's resume documents that he worked as a Science Teacher in 1959, and as a Science Department Head/Teacher from 1960 to 1965.  He then worked as a high school principal from 1966 to 1968, before moving on to be a school district Research Director from 1969 to 1974.  In 1975, he moved to another school district as a Federal, State and Specially Funded Projects Director until 1978.  The Veteran ended his career in education at that time, after nearly 20 years as an educator.  

The Veteran subsequently transitioned to business, where he worked for a recruiting agency as an Account Executive from 1979 to 1981.  In 1982, he formed his own company which he ran as President and Chief Executive Officer (CEO) until 1987; his business was as a temporary personnel placement agency for corporations, which the Veteran described as "small but highly successful."  From 1987 to 1990, he returned to his former company as an Account Executive.  He returned to being President and CEO of his own company from 1990 to 1993.  

Finally, in 1993, the Veteran joined a company as Vice President until he retired in 2006.  As a Vice President, the Veteran touts his responsibility for management decisions, business vision planning, and sales; the company he worked for also oversaw operations of two subsidiary companies.  The Veteran further indicates that when he joined the company in 1993, the business had extremely thin profit margins; during his tenure with the company, he 

worked to shape the company business structure into a more nimble and forward-looking, aggressively-postured corporation.  With this in place, I creased a business plan and implementation guidelines.  Today this privately held corporation owns its own Headquarters Building, has branch offices in two other states, is highly respected and a preferred provider to our client base.  Our profit margins are good.  Our employees are extremely loyal, morale is high and employee turnover is low.  

The Board notes that apparently, by December 2010, the very successful company the Veteran helped build was no longer in business.  

In March 2016, the Veteran was seen by Dr. P.E.M., a doctor of internal and 
occupational medicine.  Dr. P.E.M. completed an Ear Disease Disability Benefits Questionnaire (DBQ), which indicated that he had bilateral hearing loss.  It was noted that the Veteran used hearing aids bilaterally.  Dr. P.E.M. noted two episodes of stumbling without overt ataxia during the examination.  He also noted that the Veteran had "persisting difficulty communicating even while using hearing aids bilaterally."  After audiometric testing, Dr. P.E.M. noted that the Veteran's hearing loss 

significantly impair[ed the Veteran]'s ability to communicate and poses a safety risk due to his poor ability to hear impacting substantially on his ability to work.  Occupational history following active service does not demonstrate significant risk to hearing as does his non-occupational history beyond his active duty with the Army.  His hearing loss from the Army made certification as an educator difficult.

The Veteran additionally submitted a letter from Dr. P.E.M., dated the same date as his DBQ examination, which opined as follows:  

I have had the opportunity to assess [the Veteran] and have reviewed the VA file that was sent by secure facsimile from the VA.  All VA examinations related to hearing loss were received and reviewed. . . . Additional medical records were provided by [the Veteran] for reviewing, which consisted of [February 2012 and April 2013 private audiological examinations].  The opinion by [Dr. G.B. in February 2012] was reviewed. . . . The records did contain evidence supporting significant exposure to noise while on active duty with the US Army.  He was exposed to cannon fire, field artillery, arms fire, and heavy equipment/motors.  There was no hearing protection provided during the noise-exposed periods.  He began experiencing hearing difficulty during his active service with the US Army.  After leaving service, he experienced difficulty in acquiring his teaching certification due to his difficulty hearing.  The hearing impairment has progressed and worsened over time significantly impacting his personal life and work life.  Testing has demonstrated evidence of severe sensorineural hearing loss to both ears.  Hearing aids have been necessary in both ears, which he wears at all times.  Despite the hearing aids, he has persisting difficulty communicating with others including in quiet environments.  Due to the degree of hearing loss, he is significantly impaired in his ability to communicate with others and is at [an] increased safety risk due to his hearing.  This would substantially impact his ability to be gainfully employed.  His evaluated have included both audiograms as well as assessment with the Maryland CNC word list used for word discrimination.  As noted above, the opinion by [Dr. G.B.] was reviewed . . . [and s]he noted that [the Veteran] would have a great deal of difficulty in any workplace environment, even with hearing aids, because of his poor speech discrimination ability.  The evaluation and assessment conducted at this time fully support the expressed opinion of [Dr. G.B.]  Conversational exchanges were challenging despite hearing aids being present in both ears.  The impact on his employment began prior to [Dr. G.B.'s opinion] and was more proximal to his departure from active service with the U.S. Army.  It was noted that he experienced difficulty in acquiring his teaching certification due to his hearing impairment that was present at that time.  The hearing impairment has progressed and worsened over time significantly impacting his personal life and work life further.

The AOJ referred the case to the DC, who rendered another opinion in October 2016, as follows:  

An administrative review for entitlement to Individual Unemployability (IU) benefits on an extra-schedular basis has been completed.  The VARO submitted a letter with the request for review [dated August 2016].  The evidence included in the letter is hereby incorporated into this decision.  Service connection has been established for one condition.  Bilateral hearing loss is evaluated at 40 percent disabling.  A review of all of the available evidence in the electronic claims file reveals that the Veteran's hearing loss has been appropriately evaluated for all time periods.  An increased evaluation on any basis is not warranted for any time period.  The most recent VA examination revealed that the Veteran does have a moderate to severe bilateral hearing loss.  None of the VA examination opinions state that the Veteran is unable to work due to bilateral hearing loss.  A file review and a VA examination were performed in October and December 2014.  The examiners stated that hearing loss does not preclude gainful employment.  Dr. [P.E.M.] stated in March of 2016 that hearing loss would substantially impact the Veteran's ability to be gainfully employed.  Dr. [P.E.M.] did not state the Veteran is unemployable.  It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Entitlement to IU benefits on an extra-schedular basis is not established.  None of the available evidence supports the Veteran's contention that his sole service-connected disability prevents all employment.  

Finally, in an October 2016 statement, the Veteran stated that due to his "lack of balance caused by" his hearing loss as noted in Dr. P.E.M.'s examination, he felt that OSHA would take a "dim view of the denial" of his claim.  He also argued that the AOJ failed to adequately obtain the appropriate opinion from an occupational specialist.  

As noted above, the Board finds that its previous remand orders were substantially complied with in this case.  The AOJ obtained a VA examination and medical opinion as requested by the Board, and the VA medical facility noted that an occupational/industrial specialist was not available, as that facility did not employ such a doctor.  

Moreover, even if the Board were to find the Veteran's representative's arguments 
in the February 2017 informal hearing presentation valid, that Dr. P.E.M. was the occupational specialist that VA contracted with to obtain that medical opinion, such evidence is clearly evidence of substantial compliance in this case.  Therefore, the Board cannot find that the Veteran's arguments that VA failed to comply with the previous remand instructions have any merit at this time.  

Next, insofar as the Veteran has argued that any ataxia or imbalance issues are due to his hearing loss disability, the Board notes that he has not filed a claim for any ataxia, imbalance or vestibular disorder and at present those symptoms are not service connected; nor is there any evidence of record aside from the Veteran's non-competent statements that such is related to his service-connected bilateral hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In light of the lack of any service connection for the Veteran's imbalance or ataxia issues, the sole issue before the Board is whether the Veteran's hearing loss disability, with its attendant decreased hearing acuity, precludes substantially gainful employment.

Turning to the merits of the case, the Board finds that TDIU is not warranted in this case, as there is no evidence of record to demonstrate that the Veteran's bilateral hearing loss precludes him from obtaining and maintaining substantially gainful employment consistent with this education and work history.  The Board specifically notes the several VA examiners' opinions throughout the record.  

Additionally, the Board acknowledges both of Dr. G.B. and P.E.M.'s medical opinions.  Those medical opinions indicate that the Veteran would be "substantially impacted" in his occupation as a result of his bilateral hearing loss.  Significantly, neither of those doctors indicates that the Veteran would be unable to obtain and maintain an occupation as a result of his bilateral hearing loss; they merely state that the Veteran would have significant functional impact on his occupation due to his bilateral hearing loss.  The Board notes that such functional impairment and impact on the Veteran's earning capacity is already contemplated by the assigned schedular evaluation in this case.  See 38 C.F.R. § 4.14 (2016).  

Moreover, although Dr. P.E.M. stated that the Veteran's hearing loss would make him a safety risk in the workplace, he fails to explain what type of safety risk that would be, particularly given the Veteran's education and work history in mostly sedentary, office environments.  In light of this lack of explanation, the Board finds that this statement is not probative regarding whether the Veteran is unemployable.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).

The Board further notes that the Veteran's assertions that merely because he can no longer work as a teacher-his passion and ideally chosen profession-that the Board must find that he is unemployable.  The Board notes that the Veteran worked successfully as an educator for nearly 20 years.  Although he may have initially had difficulty obtaining his teaching certification, the Veteran clearly obtained it and performed that occupation for many years.  Furthermore, it does not appear that the Veteran left that field because of his hearing disability, but rather because his children were entering college and he needed more money, as he stated in his June 2009 hearing.

The Board cannot find the Veteran unemployable solely because he thinks he would not be able to competently perform as a teacher-something that no medical or occupational professional has stated in the records-as to do so would be to ignore the breadth of the Veteran's other education and work experience in which he would be clearly able to obtain and maintain substantially gainful employer.  

After nearly 20 years in education as a teacher, department head, principal and director, the Veteran moved to business, where he worked as an account executive before he created, in his own words, a very successful business of his own.  The Veteran was eventually highly successful, despite his hearing disability, for over 13 years as a Vice President of a corporation that he helped build and make successful.  

The Veteran succeeded in those business ventures, and as an educator, despite having difficulties with his hearing since military service.  The Board notes that the same hearing problems with having conversations and understanding speech, despite use of hearing aids, was present during his employment, as far back as when he was a principal as per his own statements; he stated that he would use his secretary as a buffer in order to more clearly focus on what he needed to hear and talk about during meetings.  The Veteran was clearly able to function in those occupations, his hearing loss disability notwithstanding.  

In short, the Veteran is highly educated and incredibly successful as an educator, manager, and business owner.  His bilateral hearing loss is not shown to preclude him from obtaining and maintaining substantially gainful employment, consistent with his education and work experience, which is mostly in sedentary, office environments, throughout the appeal period.  Accordingly, his claim of entitlement to TDIU must be denied on the basis of the evidence of record.  See 38 C.F.R. §§ 3.102, 4.16.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to TDIU is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


